Citation Nr: 1220611	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1980 to April 1982. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen the claim for service connection for an acquired psychiatric disorder.  


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; the Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the November 2004 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The November 2004 RO decision that denied an application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence sufficient to reopen the claim of service connection for an acquired psychiatric disorder has not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2007, prior to the March 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the September 2007 notice letter included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for an acquired psychiatric disorder that was found insufficient in the previous denial. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder. 

The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108  before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As discussed below, the Veteran has not submitted new and material evidence to reopen the claim, and thus an examination is not warranted.  Additionally, the Veteran has declined the opportunity to present personal testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met. 

Claim to Reopen 

In a May 1990 rating decision, the RO denied service connection for an acquired psychiatric disorder.  Subsequently, in February 2002 and November 2004, the RO declined to reopen the claim for service connection.   A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  Although the Veteran filed a notice of disagreement with the November 2004 rating decision, he did not perfect his appeal by timely filing a substantive appeal (VA Form 9 or equivalent form) in response to the September 2005 statement of the case.  

An April 2006 Report of Contact shows that the Veteran contacted the RO and insisted that he timely perfected an appeal of the November 2004 rating decision.  Thereafter in an August 2007 statement of the case, the RO determined that the Veteran's April 2006 communication with VA was not within the time limit for perfecting his appeal.  The Veteran did not submit a substantive appeal in response to the August 2007 statement of the case.  Accordingly, the Board finds that the November 2004 decision is final because the Veteran did not file a timely appeal.  See 38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The claim of entitlement to service connection for an acquired psychiatric disorder may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In May 1990, the RO denied the Veteran's claim for service connection finding that there was no evidence that his acquired psychiatric disorder was related to service.  In denying a claim to reopen in February 2002, the RO noted that the new evidence showed that the Veteran had been treated for an acquired psychiatric disorder but that there was no evidence demonstrating that it was related to service.  Most recently, in November 2004, the RO continued to decline to reopen the Veteran's claim because there was no additional evidence showing that the Veteran's disorder was related to service.  The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and post-service medical records as well as his statements as to being assaulted during service.  The Veteran's service treatment record did not reflect any psychiatric treatment, complaint, or diagnosis.  The Veteran's post-service medical records reflected treatment for various psychiatric disorders including alcohol abuse, schizoaffective disorder, and cocaine induced psychosis.  The Veteran's statements included reports of being thrown to the floor by base security personnel while stationed in Guam. 

The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.   The only evidence that the Veteran has submitted in support of his application to reopen his claim are his statements.  He indicates that he was assaulted during service.  For example, in an April 2008 statement, he reiterated that he was "beaten by security officers" in Guam.  These statements are essentially duplicative of ones he had previously submitted.  Furthermore, in his April 2008 notice of disagreement, the Veteran states "I don't have any new and material evidence to submit to verify this [in-service assault]."

Notably absent is any evidence showing incurrence of an acquired psychiatric disorder during or related to active duty, or that a psychosis manifested to a degree of 10 percent within one year from date of termination of service.  The Veteran, himself, has indicated that he has no new and material evidence to submit.  Without such evidence, the claim for service connection for an acquired psychiatric disorder cannot be reopened.  See 38 C.F.R. § 3.156(a) (2011). 


ORDER

The application to reopen a claim of service connection for an acquired psychiatric disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


